Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This office action is responsive to claims filed on 03/29/2022.
Cancelation of claims 1-58 is acknowledged.
Claims 57-79 are being examined in this office action.

Allowable Subject Matter
Claims 57-79 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 57, the primary reason for allowance is, A method for manufacture and filling with a sterile liquid of a tubular packaging, comprises: providing a container with the sterile liquid therein, providing a tube, filling the tube at least partially with the sterile liquid, in a sterile manner, from the container, dividing the tube into a number of tubular segments by successive welding operations, and separating the tubular segments from each other at the position of welded seams formed by the welding operations, wherein after each welding operation the tube is displaced in controlled manner over a distance corresponding to a desired length of the tubular segments, or a multiple thereof; and wherein during each welding operation pressure is exerted locally on, and energy is supplied to, the tube, and wherein the exertion of pressure and the supply of energy take place at least partially staggered in time.. 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731